DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 24 September 2021.  As directed by the amendment: claims 22, 46, and 48 have been amended; no claims have been cancelled; and claims 54 has been added. Thus, claims 22-27 and 40-54 are presently pending in this application.
	Applicant’s amendments to the Claims have overcome the 112(a) rejection made in the previous office action without adding new matter.
Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. Applicant argues that (a) Degen fails to anticipate a valve that controls “gravity fed” fluid and instead discloses a pumped fluid, (b) the newly amended “output device” is not anticipated by Degen, and (c) the valve of Degen is not formed “inferior” relative to the body cavity. 
Regarding (a), the instant claim functionally claims the fluid source because the positively claimed elements are directed to a valve control system. Because Degen teaches a valve control system that is fully capable of controlling fluid from another source, such as a gravity fed fluid source, the limitations of the claim are still taught by Degen.
Regarding (b), Degen discloses a valve controller (86; Fig. 4; ¶0092) that “controls the actuation of any valves that may be used to control the flow of peritoneal dialysis fluid between the reservoir, the peritoneum, and the bladder” based on a sleep schedule, which can be interpreted as a predetermined schedule that is determined by a patient. 
Regarding (c), the term “inferior” is known by a person of ordinary skill in the art to mean a “low or lower position” with respect to a reference point. Because the device of Degen is closer to the lower half of the body cavity (the patient’s peritoneum shown in Fig. 1C), it can be interpreted as being “low” with respect to the peritoneum and therefore inferior with respect to that reference point. 
As such, the rejections are maintained below. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-48 and 50-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degen et al (WO 2013122580).
Regarding claim 46, Degen discloses:
A device (20; Fig. 1C), comprising: a transceiver (76; Fig. 4) configured to communicate with a urinary tract valve (49’) coupled between a body cavity (11) of a patient and a urinary tract of the patient (25, 13; ¶0040 – the bladder catheter 25 that connects to a patient’s bladder 13 acts a urinary tract for the dialysis system) (¶0073, 0092 – the implanted device has a transceiver 76 that communicates with the controller to close a valve 49’ that is connected to the bladder in order to avoid inadvertently pumping fluid from one space, such as the bladder 13, to another space, such as the peritoneum 11); an input device (164, 150; Figs. 8A, 9) configured to receive a control signal to control a gravity fed flow of fluid through the urinary tract valve (49’) (¶00104, 00105, 0052 – the implanted device 20 communicates with the external input device 164, where a user can input a limited number of commands to control the system; because the gravity fed flow of fluid is functionally claimed and the valve control system of Degen is fully capable of controlling fluid from a gravity fed fluid source, the structure of Degen is interpreted as being able to control “a gravity fed flow of fluid”); and a controller (152) coupled to the transceiver (76) and the input device (164) (¶00105, 00106 – the controller 152 is connected to the input device 164 in  the external device 150 and communicates with the transceiver 76 of the implanted device 20 to send and receive information, such as commands and patient information), the controller (152) comprising a processor (70) and a memory (71, 72, 153, 154), and the controller (152) configured to control the urinary tract valve (49’) such that the fluid is permitted to flow via gravity from the body cavity (11) to the urinary tract (25, 13) for urination (¶00106, 00107 – the memory 153, 154 of the controller 152 communicate with the memory 71, 72 of the implantable device 20 to communicate only with its corresponding device 20; ¶0052 – during use, the urinary tract valve 49’ is opened after the dialysis fluid has been in the peritoneum for a predetermined amount of time in order to pump the peritoneal dialysis fluid to the bladder via bladder catheter 25 in order to remove the fluid from the body; because the gravity fed flow of fully capable of controlling fluid from a gravity fed fluid source, the structure of Degen is interpreted as being able to control “flow via gravity”).  
Regarding claim 47, Degen discloses:
The device of claim 46, wherein the body cavity (11) is a peritoneal cavity (¶0050 – the cavity is the patient’s peritoneum).  
Regarding claim 48, Degen discloses:
The device of claim 46, wherein the controller (152) is configured to output a prompt using an output device (86; Fig. 4; ¶0092 – valve controller 86 “controls the actuation of any valves that may be used to control the flow of peritoneal dialysis fluid between the reservoir, the peritoneum, and the bladder” any time the valves of the system are opened or closed) to transition the urinary tract valve (49’) to an open position using a predetermined schedule (¶0044, 0052 – the device 20 includes sensors and can include a program to avoid pumping when the patient is asleep; as such, the controller transitions the urinary tract valve 49’ to an open position based on a sleep schedule, which is a predetermined schedule made by a patient).  
Regarding claim 50, Degen discloses:
The device of claim 46, wherein the urinary tract valve (49’) is coupled to a fluid channel (23) formed between the body cavity (11) and the urinary tract (25, 13).  
Regarding claim 51, Degen discloses:
The device of claim 46, wherein the urinary tract valve (49’) is formed at an inferior position relative to the body cavity (11) (Fig. 1C; ¶0052 – the valve 49’ is vertically lower than the dialysate reservoir, part of the peritoneum, and the peritoneal catheter 23 in order to assist with draining fluid to the bladder).  
Regarding claim 52, Degen discloses:
The device of claim 46, wherein the urinary tract valve (49’) comprises at least one urinary tract valve (49’), wherein the at least one urinary tract valve comprises one or more of a unidirectional valve and an anti-reflux ball valve (¶0052 – the valve 49’ has to be actuated in the correct direction to allow flow toward and away from the bladder, which sufficiently describes a one-way valve because reversing the flow at the valve 49’ requires changing the direction of the valve).  
claim 53, Degen discloses:
The device of claim 48, wherein the urinary tract valve (49’) comprises at least one urinary tract valve (49’), wherein the at least one urinary tract valve comprises one or more of a bladder valve and a urethra valve (¶0052 – the valve 49’ controls communication to the bladder and is therefore a bladder valve).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Degen in view of Prince et al (US 2012/0325330).
Regarding claim 49, Degen discloses the device of claim 48 and further discloses providing fail-safe mechanisms to ensure that urine cannot pass from the bladder to the peritoneum, especially in situations where a patient is unlikely to be able to void the bladder (¶0044). 
Degen is silent regarding the controller being configured to transmit an emergency alert, the emergency alert comprising one or more of patient data, valve data, and location data of the patient. Regarding a controller that transmits an emergency alert, Prince teaches a fluid control system with safety checks in place in case of failure that further provides an alert to a clinician (¶0042, 0045). This alert includes information about the valve data (the safety check that has failed) in order to allow a clinician to determine whether or not the system needs to be completely stopped (0045). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fluid control device of Degen to incorporate an emergency alarm as taught by Prince in order to inform a clinician and allow the clinician to directly make decisions about the system in the case of an emergency, as recognized by Prince.
Allowable Subject Matter
Claims 22-27, 40-45, and 54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Degen et al (WO 2013122580), fails to disclose or make obvious a device as described in claim 22. Specifically, Degen fails to disclose or make obvious a device, in Claims 23-27, 40-45, and 54 are allowed for incorporating the above limitations due to their respective dependencies on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783